UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6438



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


AKIN AKINKOYE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CR-
97-151-PJM)


Submitted:   January 18, 2002          Decided:     February 28, 2002


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Akin Akinkoye, Appellant Pro Se. Steven Michael Dettelbach, OFFICE
OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Akin Akinkoye appeals from the district court’s order denying

his motion to compel his trial counsel to produce materials he

deems necessary to his anticipated § 2255 motion. We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   United States v. Akinkoye, No. CR-97-151-PJM (D. Md. filed

Oct. 4, 2000 & entered Oct. 5, 2000).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2